 

REED SMITH LLP

A limited liability partnership formed in the Stal€ cf Delaware

\]O'\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Abraham J. Colman (SBN 146933)
Email: acolman@reedsmith.com
Raffl Kassabian (SBN 260358)
Email: rkassabian@reedsmith.com
REED SMITH LLP

355 South Grand Avenue, Suite 2900
Los Angeles, CA 90071-1514
Telephone: +1 213 457 8000

Le T. Duong (SBN 297662)
Email: lduong@reedsmith.com
REED SMITH LLP

101 Second Street, Suite 1800
San Francisco, CA 94105-3659

Attorneys for Defendant
Natl`onstar Mortgage LLC
dba Mr. Cooper

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

DENISE WALLACE,
Plaintiff,
vs.

NATIONSTAR MORTGAGE LLC,

Individually and dba MR. COOPER, and

Does 1-100, Inclusive
Defendants.

Case NO.: 2:18-cv-02768-JAM-DB

[Removedj$'cm Sacramento Superior Court, Case
No. 34-20]8-00239680]

ORDER GRANTING MOTION FOR
EXTENSION OF TIME TO RESPOND TO
COMPLAINT

Honorable John A. Mendez

 

 

 

 

_1_

 

[PROPOSED] ORDER GRANTlNG MOTION FOR EXTENSION OF TIME

 

 

 

REED SMITH LLP

A limited liability partnership formed in the Sta!e ol`Delaware

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER GRANTING MGTION FOR
EXTENSION OF TIME TO RESPGND TO COMPLAINT

The Court, having reviewed the Motion for Extension of Time to Respond filed by the
Defendant Nationstar Mortgage LLC dba Mr. Cooper, finds that the Motion should be GRANTED.
IT IS THEREFORE ORDERED that Defendant Nationstar Mortgage LLC, d/b/a Mr. C00per

has until November 9, 2018, to respond to the Complaint filed by Plaintiff Denise Wallace.

IT IS SO ORDERED.

DATED; /!9'/72 ,2018 %%W

%rable John A. l’(/Iendez
United States District Court Judge

_2_

 

[PROPOSED] ORDER GRANTING MOTION FOR EXTENSION OF TIME

 

 

